Title: General Orders, 1 April 1781
From: Washington, George
To: 


                        
                             Sunday April 1st 1781
                            Parole 
                            Countersigns 
                        
                        Returns to be made to the Adjutant General’s Office as soon as possible of the number of recruits each line
                            has received up to this day; also a Return of what number of these recruits they were obliged to send back as unfit for
                            service.
                    